        Case 1:16-cr-00212-CCC Document 946 Filed 08/02/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:16-CR-212
                                           :
             v.                            :   (Judge Conner)
                                           :
KEVIN COLES,                               :
                                           :
                    Defendant              :

                                      ORDER

      AND NOW, this 2nd day of August, 2021, upon consideration of defendant

Kevin Coles’ motions (Docs. 811, 819, 821, 823-4) to suppress evidence, and the

parties’ respective briefs in support of and opposition thereto, and for the reasons

set forth in the court’s accompanying memorandum of today’s date, it is hereby

ORDERED that:

      1.     Coles’ motion (Doc. 811) to suppress all evidence obtained by the
             government’s improper use of an administrative warrant to gather
             evidence in a criminal case is DENIED.

      2.     Coles’ motions (Docs. 821, 823-4) to suppress all evidence collected
             as a result of the orders issued pursuant to 18 PA. CONS. STAT. § 5743
             and 18 PA. CONS. STAT. § 5773 are DENIED as moot to the extent they
             pertain to text message content sought but not received from T-Mobile
             and are otherwise DENIED.

      3.     Coles’ motion (Doc. 819) to suppress all statements during his July 7,
             2016 interview is GRANTED to the extent it seeks suppression of all
             statements made after Coles invoked his right to counsel three minutes
             and 54 seconds into the interview. The motion is DENIED to the
             extent it seeks suppression of pre-invocation statements.


                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania
